DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 10,876,970. Although the claims at issue are not identical, they are not patentably distinct from each other because;
           With respect to claim 1, the patented claim 1 claims a method for image acquisition of a sample, the method comprising: illuminating the sample using a plurality of beams of light, the sample disposed on a coverslip oriented such that different portions of the sample are each illuminated in parallel by a different one of the plurality of beams of light, with adjacent portions of the sample being illuminated by adjacent beams of light of the plurality of beams of light that are spatially separated with respect to each other; capturing image data corresponding to a plurality of focal planes by detecting fluorescence emitted in response to illumination by the plurality of beams of light; and generating one or more images of the sample based on the image data as claimed in combination with all of the remaining limitations of the claim.
       With respect to claim 15, the patented claim 9 claims a system for image acquisition of a sample, the method comprising: an illumination objective configured to illuminate the sample across a plurality of image planes using a plurality of beams of light, such that different portions of the sample are each illuminated in parallel by a different one of the plurality of beams of light, with adjacent portions of the sample being illuminated by adjacent beams of light of the plurality of beams of light that are spatially separated with respect to each other; a detection objective configured to detect fluorescence emitted in response to illumination of the plurality of imaging planes of the sample by the plurality of beams of light; and at least one processor configured to generate one or more images of the sample based image data representative of the fluorescence emitted in response to the illumination of the plurality of imaging planes as claimed in combination with all of the remaining limitations of the claim.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Truong et al. (US PAP 2011/0122488 A1; hereinafter Truong’488) in view of Truong et al. (US PAP 2011/0134521 A1; hereinafter Truong’521).
            With respect to claim 1, Truong’488 teach a method for image acquisition of a sample, the method comprising (see Figs. 4; 5A; paragraphs 0017, 0043, 0057, 0069 and 0097):

    PNG
    media_image1.png
    476
    523
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    271
    297
    media_image2.png
    Greyscale

illuminating the sample using a plurality of beams of light (see Figs. 4 and 5A), the sample disposed on a coverslip oriented such that different portions of the sample are each illuminated in parallel by a different one of the plurality of beams of light, with adjacent portions of the sample being illuminated by adjacent beams of light of the plurality of beams of light that are spatially separated with respect to each other (Figs. 4 and 5A; paragraphs 0057 and 0069) but fail to explicitly mention capturing image data corresponding to a plurality of focal planes by detecting fluorescence emitted in response to illumination by the plurality of beams of light; and generating one or more images of the sample based on the image data.
           Truong’521 teach a method for image acquisition of a sample (see paragraphs 0033, 0057 and 0063) which explicitly teach capturing image data corresponding to a plurality of focal planes by detecting fluorescence emitted in response to illumination by the plurality of beams of light; and generating one or more images of the sample based on the image data providing user with the capabilities to increase image accusation rate while generating the images of the sample based on recorded emissions of different wavelength (see paragraphs 0033, 0057 and 0063).
           Truong’488 and Truong’521 disclose similar methods/apparatuses for image acquisition of a sample.  
            It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ teachings of capturing image data corresponding to a plurality of focal planes by detecting fluorescence emitted in response to illumination by the plurality of beams of light as suggested by Truong’521 in the method/apparatus of Truong’488, since such a modification would provide user with the capabilities to enhance imaging by increasing image accusation rate while generating the images of the sample based on recorded emissions of different wavelength.
           It would have been obvious to treat Truong’488 and Truong’521 as related art whereby an improvement on one of the systems/methods would readily be apparent as an improvement on either of the systems.  
           The Examiner’s conclusion that claim 1 would have been obvious is based on the fact that all the claimed elements were known in the prior art, that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and that the combination teaches nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. 398, 82 USPQ2d at 1385 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

           With respect to claim 2, Truong’488 (see Figs. 4; 5A; paragraphs 0043, 0057, 0069 and 0097) in view of Truong’521 (see paragraphs 0033, 0057 and 0063) teach the method of claim 1, wherein Truong’521 teaches that the fluorescence elicited from each beam of the plurality of beams of light is focused and separable at any scan positions since such a modification would provide user with the capabilities to enhance imaging by increasing image accusation rate while generating the images of the sample.
            With respect to claim 3, Truong’488 (see Figs. 4; 5A; paragraphs 0043, 0057, 0069 and 0097) in view of Truong’521 (see paragraphs 0033, 0057 and 0063) teach the method of claim 1, wherein Truong’521 teaches generating the one or more images includes reconstructing each of the plurality of focal planes independently with virtual confocal slit apertures, since such a modification would provide user with the capabilities to enhance imaging by increasing image accusation rate while generating the images of the sample.
           With respect to claim 4, Truong’488 (see Figs. 4; 5A; paragraphs 0043, 0057, 0069 and 0097) in view of Truong’521 (see paragraphs 0033, 0057 and 0063) teach the method of claim 1, wherein Truong’521 teaches a three-dimensional reconstruction of the sample is formed from the one or more images, since such a modification would provide user with the capabilities to enhance imaging by increasing image accusation rate while generating the images of the sample.
            With respect to claim 5, Truong’488 (see Figs. 4; 5A; paragraphs 0043, 0057, 0069 and 0097) in view of Truong’521 (see paragraphs 0033, 0057 and 0063) teach the method of claim 1, wherein Truong’521 teaches illumination of the sample with the plurality of beams of light is confined within a depth of focus of a detection objective, since such a modification would provide user with the capabilities to enhance imaging by increasing image accusation rate while generating the images of the sample.
             With respect to claim 6, Truong’488 (see Figs. 4; 5A; paragraphs 0043, 0057, 0069 and 0097) in view of Truong’521 (see paragraphs 0033, 0057 and 0063) teach the method of claim 1, wherein Truong’521 teaches that the image data includes a first set of pixels and a second set of pixels, the first set of pixels corresponding to the fluorescence elicited from a first beam of the plurality of beams of light and the second set of pixels corresponding to the fluorescence elicited from a second beam of the plurality of beams of light, since such a modification would provide user with the capabilities to enhance imaging by increasing image accusation rate while generating the images of the sample.
            With respect to claim 7, Truong’488 (see Figs. 4; 5A; paragraphs 0043, 0057, 0069 and 0097) in view of Truong’521 (see paragraphs 0033, 0057 and 0063) teach the method of claim 1, wherein Truong’521 teaches that the plurality of beams of light are at least one of laterally staggered or axially staggered, since such a modification would provide user with the capabilities to enhance imaging by increasing image accusation rate while generating the images of the sample.

           With respect to claim 8, Truong’488 (see Figs. 4; 5A; paragraphs 0043, 0057, 0069 and 0097) teach one or more tangible non-transitory computer-readable storage media storing computer-executable instructions for performing a computer process on a computing system, the computer process comprising: obtaining image data corresponding to a plurality of image planes of a sample, the image data representative of fluorescence emitted in response to illumination of portions of the sample using a plurality of beams of light, with different portions of the sample each illuminated in parallel by a different one of the plurality of beams of light and adjacent portions of the sample being illuminated by adjacent beams of light of the plurality of beams of light that are spatially separated with respect to each other but fail to explicitly mention generating one or more images by reconstructing the plurality of image planes using virtual confocal slit apertures; and generating a three-dimensional reconstruction of the sample from the one or more images.
           Truong’521 teach one or more tangible non-transitory computer-readable storage media storing computer-executable instructions (paragraph 0063) for performing a computer process on a computing system (see paragraphs 0033, 0057 and 0063), the computer process comprising: obtaining image data corresponding to a plurality of image planes of a sample which explicitly teach generating one or more images by reconstructing the plurality of image planes using virtual confocal slit apertures; and generating a three-dimensional reconstruction of the sample from the one or more images providing user with the capabilities to increase image accusation rate while generating the images of the sample based on recorded emissions of different wavelength (see paragraphs 0033, 0057 and 0063).
           Truong’488 and Truong’521 disclose similar methods/apparatuses and one or more tangible non-transitory computer-readable storage media storing instructions for image acquisition of a sample.  
            It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide teachings of generating one or more images by reconstructing the plurality of image planes using virtual confocal slit apertures; and generating a three-dimensional reconstruction of the sample from the one or more images as suggested by Truong’521 in one or more tangible non-transitory computer-readable storage media storing instructions for image acquisition of the sample of Truong’488, since such a modification would provide user with the capabilities to enhance imaging by increasing image accusation rate while generating the images of the sample based on recorded emissions of different wavelength.
           It would have been obvious to treat Truong’488 and Truong’521 as related art whereby an improvement on one of the systems/methods would readily be apparent as an improvement on either of the systems.  
           The Examiner’s conclusion that claim 8 would have been obvious is based on the fact that all the claimed elements were known in the prior art, that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and that the combination teaches nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. 398, 82 USPQ2d at 1385 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

           With respect to claim 9, Truong’488 (see Figs. 4; 5A; paragraphs 0043, 0057, 0069 and 0097) in view of Truong’521 (see paragraphs 0033, 0057 and 0063) teach the one or more tangible non-transitory computer-readable storage media of claim 8, wherein Truong’521 teaches that the portions of the sample are illuminated over different focal planes residing within a depth of focus of a detection objective, since such a modification would provide user with the capabilities to enhance imaging by increasing image accusation rate while generating the images of the sample.
           With respect to claim 10, Truong’488 (see Figs. 4; 5A; paragraphs 0043, 0057, 0069 and 0097) in view of Truong’521 (see paragraphs 0033, 0057 and 0063) teach the one or more tangible non-transitory computer-readable storage media of claim 9, wherein Truong’521 teaches that multiple light-sheets are spanned over the different focal planes with a single lateral scan of the plurality of beams of light, since such a modification would provide user with the capabilities to enhance imaging by increasing image accusation rate while generating the images of the sample.
           With respect to claim 11, Truong’488 (see Figs. 4; 5A; paragraphs 0043, 0057, 0069 and 0097) in view of Truong’521 (see paragraphs 0033, 0057 and 0063) teach the one or more tangible non-transitory computer-readable storage media of claim 8, wherein Truong’521 teaches that each of the plurality of image planes is independently reconstructed, since such a modification would provide user with the capabilities to enhance imaging by increasing image accusation rate while generating the images of the sample.
          With respect to claim 12, Truong’488 (see Figs. 4; 5A; paragraphs 0043, 0057, 0069 and 0097) in view of Truong’521 (see paragraphs 0033, 0057 and 0063) teach the one or more tangible non-transitory computer-readable storage media of claim 8, wherein Truong’521 teaches that the fluorescence elicited from each beam of the plurality of beams of light is focused and separable at any scan position, since such a modification would provide user with the capabilities to enhance imaging by increasing image accusation rate while generating the images of the sample.
           With respect to claim 13, Truong’488 (see Figs. 4; 5A; paragraphs 0043, 0057, 0069 and 0097) in view of Truong’521 (see paragraphs 0033, 0057 and 0063) teach the one or more tangible non-transitory computer-readable storage media of claim 8, wherein Truong’521 teaches that the image data includes a first set of pixels and a second set of pixels, the first set of pixels corresponding to the fluorescence elicited from a first beam of the plurality of beams of light and the second set of pixels corresponding to the fluorescence elicited from a second beam of the plurality of beams of light, since such a modification would provide user with the capabilities to enhance imaging by increasing image accusation rate while generating the images of the sample.
           With respect to claim 14, Truong’488 (see Figs. 4; 5A; paragraphs 0043, 0057, 0069 and 0097) in view of Truong’521 (see paragraphs 0033, 0057 and 0063) teach the one or more tangible non-transitory computer-readable storage media of claim 8, wherein Truong’521 teaches that the plurality of beams of light are at least one of laterally staggered or axially staggered, since such a modification would provide user with the capabilities to enhance imaging by increasing image accusation rate while generating the images of the sample.

          With respect to claim 15, Truong’488 (see Figs. 4; 5A; paragraphs 0043, 0057, 0069 and 0097) teach a system for image acquisition of a sample, the method comprising: an illumination objective configured to illuminate the sample across a plurality of image planes using a plurality of beams of light, such that different portions of the sample are each illuminated in parallel by a different one of the plurality of beams of light, with adjacent portions of the sample being illuminated by adjacent beams of light of the plurality of beams of light that are spatially separated with respect to each other; a detection objective configured to detect fluorescence emitted in response to illumination of the plurality of imaging planes of the sample by the plurality of beams of light; and at least one processor but fail to explicitly mention that processor is configured to generate one or more images of the sample based image data representative of the fluorescence emitted in response to the illumination of the plurality of imaging planes.
        Truong’521 discloses a system for image acquisition of a sample (see paragraphs 0033, 0057 and 0063) which explicitly teaches that processor is configured to generate one or more images of the sample based image data representative of the fluorescence emitted in response to the illumination of the plurality of imaging planes providing user with the capabilities to increase image accusation rate while generating the images of the sample based on recorded emissions of different wavelength (see paragraphs 0033, 0057 and 0063).
          Truong’488 and Truong’521 disclose similar methods/apparatuses for image acquisition of a sample.  
            It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the teaching of the processor that is configured to generate one or more images of the sample based image data representative of the fluorescence emitted in response to the illumination of the plurality of imaging planes as suggested by Truong’521 in the apparatus of Truong’488, since such a modification would provide user with the capabilities to enhance imaging by increasing image accusation rate while generating the images of the sample based on recorded emissions of different wavelength.
           It would have been obvious to treat Truong’488 and Truong’521 as related art whereby an improvement on one of the systems/methods would readily be apparent as an improvement on either of the systems.  
           The Examiner’s conclusion that claim 15 would have been obvious is based on the fact that all the claimed elements were known in the prior art, that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and that the combination teaches nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. 398, 82 USPQ2d at 1385 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

            With respect to claim 16, Truong’488 (see Figs. 4; 5A; paragraphs 0043, 0057, 0069 and 0097) in view of Truong’521 (see paragraphs 0033, 0057 and 0063) teach the system of claim 15, wherein Truong’521 teaches that the fluorescence elicited from each beam of the plurality of beams of light is focused and separable at any scan position, since such a modification would provide user with the capabilities to enhance imaging by increasing image accusation rate while generating the images of the sample.
           With respect to claim 17, Truong’488 (see Figs. 4; 5A; paragraphs 0043, 0057, 0069 and 0097) in view of Truong’521 (see paragraphs 0033, 0057 and 0063) teach the system of claim 15, wherein Truong’521 teaches generating the one or more images includes reconstructing each of the plurality of image planes independently with virtual confocal slit apertures, since such a modification would provide user with the capabilities to enhance imaging by increasing image accusation rate while generating the images of the sample.
           With respect to claim 18, Truong’488 (see Figs. 4; 5A; paragraphs 0043, 0057, 0069 and 0097) in view of Truong’521 (see paragraphs 0033, 0057 and 0063) teach the system of claim 15, wherein Truong’521 teaches a three-dimensional reconstruction of the sample is formed from the one or more images, since such a modification would provide user with the capabilities to enhance imaging by increasing image accusation rate while generating the images of the sample.
           With respect to claim 19, Truong’488 (see Figs. 4; 5A; paragraphs 0043, 0057, 0069 and 0097) in view of Truong’521 (see paragraphs 0033, 0057 and 0063) teach the system of claim 15, wherein Truong’521 teaches illumination of the sample with the plurality of beams of light is confined within a depth of focus of the detection objective, since such a modification would provide user with the capabilities to enhance imaging by increasing image accusation rate while generating the images of the sample.
            With respect to claim 20, Truong’488 (see Figs. 4; 5A; paragraphs 0043, 0057, 0069 and 0097) in view of Truong’521 (see paragraphs 0033, 0057 and 0063) teach the system of claim 15, wherein Truong’521 teaches each of the plurality of image planes is independently reconstructed since such a modification would provide user with the capabilities to enhance imaging by increasing image accusation rate while generating the images of the sample.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Irakli Kiknadze
/IRAKLI KIKNADZE/
            Primary Examiner, Art Unit 2884
                                                                                                                                                                                                        /I.K./   May 5, 2022